DETAILED ACTION
This is in response to Applicant’s reply dated 9/1/22.  Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term “optional subcarriers” lacks support in Applicant’s Specification.  It should instead be recited as “optional subcarrier spacing (SCS)”.  For purposes of examination, it will be construed as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 7-17, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable by Lei et al. (US 2020/0366451; hereafter Lei) in view of Huang et al. (WO 2021/184227; hereafter Huang).

Regarding Claim 1 (Currently Amended),
A user equipment, comprising: a memory; and a processor coupled to the memory, the processor and the memory being configured to: 

transmit, to a network entity, an indication of a subcarrier spacing capability of the user equipment associated with a frequency range, … and communicate with the network entity in accordance with the indication [Lei: 0009; an apparatus are provided for determining random access messaging based on a reference subcarrier spacing (SCS) for RACH procedures. The apparatus may be a device at a UE; 0063; after the UE 452 obtains the configuration information, the UE 452 may generate and transmit a step 1 transmission 461. The step 1 transmission 461 may comprise an uplink transmission from the UE 452 to the base station 454. The Step 1 transmission 461 may be referred to as msgA transmission. The msgA transmission may comprise two parts, the a preamble 460 and a payload 462. The preamble 460 may be transmitted first, followed by the payload 462; 0065; Two-step random access may be performed in Frequency Range 1 (FR1) e.g., 450 MHz-6000 MHz and Frequency Range 2 (FR2) (e.g., 24.25 GHz-52.6 GHz) for different cell sizes and different RRC states; 0066; The time duration of the preamble, the payload, and the transmission gap may be specified based on a reference SCS, which may be hardcoded or broadcast in system information (SI). For example, different reference SCS may be supported in FR1 and FR2, e.g., the reference SCS in FR1 may be 15 kHz, the reference SCS in FR2 may be 60 kHz or 120 kHz; 0081; In some aspects, the random access configuration information may be based on a reference subcarrier spacing (SCS) that may be utilized as a reference to identify the time-frequency resource configuration for the messages in the two-step RACH procedure. The SCS may be predefined and known by both the UE 902 and the base station 904. The reference SCS may be associated with an uplink BWP configured for a first random access message; 0083; the UE, at 908, may be configured to determine a first time duration for the preamble (e.g., 404, 926) of the first random access message (e.g., 402, 924) based on the random access configuration information received from the base station (e.g., 904) on one or multiple carrier frequencies and the reference SCS associated with an uplink BWP configured for the first random access message].

However, Lei does not teach an indication of the user equipment’s support for … optional subcarrier [spacing].
POSITA would have considered teachings of Huang for incorporation in Lei for being in the same art area of random access method for a communication device.

Huang teaches:
wherein the indication comprises an indication of the user equipment’s support for one or more optional subcarriers [Huang: optional subcarrier spacing == supported SCS; p. 2; p. 18; The NR system can be applied to a carrier frequency band greater than or equal to 52.6GHz; because the carrier frequency is higher, it supports a larger subcarrier spacing; for example, the supported SCS includes 240/480/960/1920/3840KHz].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Lei and Huang in order to ensure that the terminal receives the correct RAR in an application scenario with a large subcarrier interval [Huang: p. 2].

Regarding Claim 2,
wherein: the frequency range includes 52.6 GHz to 71 GHz [Lei: 0065; Two-step random access may be performed in Frequency Range 1 (FR1) e.g., 450 MHz-6000 MHz and Frequency Range 2 (FR2) (e.g., 24.25 GHz-52.6 GHz) for different cell sizes and different RRC states]; and 
Note:
FR2 discloses 52.6 GHz, which overlaps with the claimed range “52.6GHz to 71GHz”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%."  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).  See MPEP 2144.05 (I).

the subcarrier spacing capability provides that the user equipment supports one or more subcarrier spacings including at least one of 480 kHz or 960 kHz [Lei: 0047: The subcarrier spacing and symbol length/duration are a function of the numerology. The subcarrier spacing may be equal to 2.sup.μ*15 kHz, where μ is the numerology 0 to 5. As such, the numerology μ=0 has a subcarrier spacing of 15 kHz and the numerology μ=5 has a subcarrier spacing of 480 kHz].

Regarding Claim 3,
wherein the indication is provided via at least one of a frequency domain resource, a time domain resource, or a subcarrier spacing used to transmit the indication [Lei: 0066; The time duration of the preamble, the payload, and the transmission gap may be specified based on a reference SCS, which may be hardcoded or broadcast in system information (SI). For example, different reference SCS may be supported in FR1 and FR2, e.g., the reference SCS in FR1 may be 15 kHz, the reference SCS in FR2 may be 60 kHz or 120 kHz; 0081; In some aspects, the random access configuration information may be based on a reference subcarrier spacing (SCS) that may be utilized as a reference to identify the time-frequency resource configuration for the messages in the two-step RACH procedure].

Regarding Claim 4,
wherein the processor and the memory are configured to transmit the indication in a random access channel (RACH) procedure [Lei: 0081; In some aspects, the random access configuration information may be based on a reference subcarrier spacing (SCS) that may be utilized as a reference to identify the time-frequency resource configuration for the messages in the two-step RACH procedure].

Regarding Claim 7,
wherein the processor and the memory are configured to: receive, from the network entity, a synchronization signal at the one or more subcarrier spacings, and transmit the indication via the one or more subcarrier spacings associated with the synchronization signal [Lei: 0063; Prior to the beginning of a two-step RACH process, the UE 452 may receive random access configuration information 456 from the base station 454. For example, the UE 452 may receive an SSB, a SIB, and/or a reference signal broadcast by the base station 454. The UE 452 may process these signals and channels and determine the configuration for the two-step RACH; when the UE 452 is RRC connected, the configuration information for the two-step RACH procedure may be carried by both the SIB and the SSB. After the UE 452 obtains the configuration information, the UE 452 may generate and transmit a step 1 transmission 461; 0066; The time duration of the preamble, the payload, and the transmission gap may be specified based on a reference SCS, which may be hardcoded or broadcast in system information (SI). For example, different reference SCS may be supported in FR1 and FR2, e.g., the reference SCS in FR1 may be 15 kHz, the reference SCS in FR2 may be 60 kHz or 120 kHz].

Regarding Claim 8,
wherein the processor and the memory are configured to communicate with the network entity via at least one of the one or more subcarrier spacings [Lei: 0066; The time duration of the preamble, the payload, and the transmission gap may be specified based on a reference SCS, which may be hardcoded or broadcast in system information (SI). For example, different reference SCS may be supported in FR1 and FR2, e.g., the reference SCS in FR1 may be 15 kHz, the reference SCS in FR2 may be 60 kHz or 120 kHz].

Regarding Claim 9,
wherein the processor and the memory are configured to: receive, from the network entity, a random access response at the one or more subcarrier spacings; and transmit, to the network entity, a payload at the one or more subcarrier spacings based on a scheduling grant indicated in the random access response [Lei: 0094; The base station, at 936, may generate a second random access response message in response to the first random access message. In some aspects, the second random access response message may comprise at least one of a timing advance indication or an uplink grant indication on one or multiple carrier frequencies; At least one of the timing advance indication or the uplink grant indication on one or multiple carrier frequencies may be based on the reference SCS. In some aspects, both the timing advance indication and the uplink grant indication may be based on the reference SCS; see also, Fig. 13; 0122; 0097; In some aspects, the second random access response message may be configured to trigger retransmission of the first random access message; 0064; When the preamble 460 and payload 462 are successfully decoded, the msgB 468 transmitted by the base station 454 to the UE 452, may include contention resolution information].
Note:
After contention resolution, UE and base station communicate freely.

Regarding Claim 10,
wherein the processor and the memory are configured to switch from a first bandwidth part (BWP) at a first subcarrier spacing to a second BWP at a second subcarrier spacing provided by the indication, after a gap in time from when the user equipment transmitted the indication [Lei: 0009; The apparatus determines a first time duration for a preamble of a first random access message based on the random access configuration information received from the base station and a reference SCS associated with an uplink bandwidth part (BWP) configured for the first random access message; 0067; Also the BWP configuration for the msgA initial transmission, retransmission, or msgA fallback can be the same or different; 0081; The reference SCS may be associated with an uplink BWP configured for a first random access message; 0087; in some aspects, such as when the preamble and the payload use different numerology or different bandwidth part (BWP), the preamble and payload will have different power control schemes. As such, in order for the UE to facilitate or simplify the UE transmission, a transmission gap may be introduced; The transmission gap may function as a tuning gap between the preamble and the payload].

Regarding Claim 11,
wherein the processor and the memory are configured to: receive, from the network entity, a configuration to switch to a BWP at the one or more subcarrier spacings; and transmit, to the network entity, a payload via the BWP at the one or more subcarrier spacings based on the configuration [Lei: 0009; The apparatus determines a first time duration for a preamble of a first random access message based on the random access configuration information received from the base station and a reference SCS associated with an uplink bandwidth part (BWP) configured for the first random access message; 0067; Also the BWP configuration for the msgA initial transmission, retransmission, or msgA fallback can be the same or different; 0081; The reference SCS may be associated with an uplink BWP configured for a first random access message; 0122; In some aspects, at least one of the timing advance indication or the uplink grant indication may be based on a network configuration for an initial uplink BWP. In some aspects, at least one of the timing advance indication or the uplink grant indication may be based on an active uplink BWP].

Regarding Claim 12,
wherein the processor and the memory are configured to communicate with the network entity via one of the one or more subcarrier spacings for all types of channels or signals [Lei: 0063; The UE 452 may process these signals and channels and determine the configuration for the two-step RACH. For example, the UE 452 may determine, at 458, any of a downlink synchronization based on at least one of an SSB, SIB, or reference signal; decoding information, or other measurement information for random access with the base station 454. This configuration for random access may include the messaging channel structure and other related procedures. This configuration information may be carried by the system information (SI); After the UE 452 obtains the configuration information, the UE 452 may generate and transmit a step 1 transmission 461; 0065; Two-step random access may be performed in Frequency Range 1 (FR1) e.g., 450 MHz-6000 MHz and Frequency Range 2 (FR2) (e.g., 24.25 GHz-52.6 GHz) for different cell sizes and different RRC states; 0081; In some aspects, the random access configuration information may be based on a reference subcarrier spacing (SCS) that may be utilized as a reference to identify the time-frequency resource configuration for the messages in the two-step RACH procedure. The SCS may be predefined and known by both the UE 902 and the base station 904].

Regarding Claim 13,
wherein the processor and the memory are configured to communicate with the network entity via a first subcarrier spacing for a first type of channel or signal and a second subcarrier spacing for a second type of channel or signal, wherein the second subcarrier spacing includes at least one of the one or more subcarrier spacings [Lei: 0066; For example, different reference SCS may be supported in FR1 and FR2, e.g., the reference SCS in FR1 may be 15 kHz, the reference SCS in FR2 may be 60 kHz or 120 kHz; 0065; Two-step random access may be performed in Frequency Range 1 (FR1) e.g., 450 MHz-6000 MHz and Frequency Range 2 (FR2) (e.g., 24.25 GHz-52.6 GHz) for different cell sizes and different RRC states; 0081; In some aspects, the random access configuration information may be based on a reference subcarrier spacing (SCS) that may be utilized as a reference to identify the time-frequency resource configuration for the messages in the two-step RACH procedure. The SCS may be predefined and known by both the UE 902 and the base station 904; 0047: The subcarrier spacing and symbol length/duration are a function of the numerology. The subcarrier spacing may be equal to 2.sup.μ*15 kHz, where μ is the numerology 0 to 5. As such, the numerology μ=0 has a subcarrier spacing of 15 kHz and the numerology μ=5 has a subcarrier spacing of 480 kHz].

Regarding Claims 14-17, 20-26 which recite a network entity having the same claim limitations as those in claims 1-4, 7-13 above; the same rationale of rejection as presented in claims 1-4, 7-13 is applicable.

Regarding Claim 27, which recites a method of wireless communication by a user equipment (UE), having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 28, which recites a method of wireless communication by a user equipment (UE), having the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 29, which recites a method of wireless communication by a network entity, having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 30, which recites a method of wireless communication by a network entity, having the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Claim(s) 5-6 and 18-19 are rejected under 35 U.S.C. 103 as obvious over Lei et al. (US 2020/0366451; hereafter Lei) in view of Zhang (WO 2020/198419).

Regarding Claim 5,
Lei teaches that when the preamble 460 and payload 462 are successfully decoded, the msgB 468 transmitted by the base station 454 to the UE 452, may include contention resolution information [Lei: 0064].

However, Lei does not teach that the processor and the memory are configured to transmit the indication via a message following a RACH procedure.

Zhang teaches:
wherein the processor and the memory are configured to transmit the indication via a message following a RACH procedure [Zhang: 0079; In various embodiments, K slots after the UE receives the MsgB/Msg4 PDSCH, the UE can apply the newly identified beam to uplink and/or downlink control and/or data channel, wherein K can be configured by higher layer signaling or predefined (e.g., in the Third Generation Partnership Project (3GPP) specification, etc.), can be determined by UE capability per subcarrier spacing or across all subcarrier spacings; 0080; In other embodiments, K slots (e.g. 2, 3, 4, etc. slots) after either the UE transmits the Acknowledgment (ACK) of MsgB/Msg4 PDSCH or the UE transmits PUSCH in accordance with an UL grant indicated in MsgB/Msg4, the UE can apply the newly identified beam to UL and/or DL control and/or data channels, wherein K can be configured by higher layer signaling or predefined (e.g., in the 3GPP specification, etc.), can be determined by UE capability per subcarrier spacing or across all subcarrier spacings, or can be based on the minimum subcarrier spacing in the DL and the UL].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Lei and Zhang so that the downlink reference signal for pathloss measurement should be based on the downlink reference signal associated with the newly identified beam [Zhang: 0086].

Regarding Claim 6,
Lei teaches:
wherein the processor and the memory are configured to: receive a contention resolution message from the network entity in a RACH procedure [Lei: 0064; when the preamble 460 and payload 462 are successfully decoded, the msgB 468 transmitted by the base station 454 to the UE 452, may include contention resolution information], and 

However, Lei does not teach a feedback message in response to the contention resolution message, wherein the indication is provided via the feedback message.

Zhang teaches:
transmit a feedback message in response to the contention resolution message, wherein the indication is provided via the feedback message [Zhang: 0079; In various embodiments, K slots after the UE receives the MsgB/Msg4 PDSCH, the UE can apply the newly identified beam to uplink and/or downlink control and/or data channel, wherein K can be configured by higher layer signaling or predefined (e.g., in the Third Generation Partnership Project (3GPP) specification, etc.), can be determined by UE capability per subcarrier spacing or across all subcarrier spacings; 0080; In other embodiments, K slots (e.g. 2, 3, 4, etc. slots) after either the UE transmits the Acknowledgment (ACK) of MsgB/Msg4 PDSCH or the UE transmits PUSCH in accordance with an UL grant indicated in MsgB/Msg4, the UE can apply the newly identified beam to UL and/or DL control and/or data channels, wherein K can be configured by higher layer signaling or predefined (e.g., in the 3GPP specification, etc.), can be determined by UE capability per subcarrier spacing or across all subcarrier spacings, or can be based on the minimum subcarrier spacing in the DL and the UL].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Lei and Zhang so that the downlink reference signal for pathloss measurement should be based on the downlink reference signal associated with the newly identified beam [Zhang: 0086].

Regarding Claims 18-19, which recite the same claim limitations as those in claims 5-6 above, the same rationale of rejection as presented in claims 5-6 is applicable.

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 14, 27, and 29 on pages 8-9 of the Remarks seciton that Lei does not teach that the indication comprises an indication of the user equipment’s support for one or more optional subcarriers ….”
Examiner’s Response:
Please see the Office Action above, where Huang in Lei-Huang combination has been cited to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468